On Application for Rehearing
PER CURIAM.
In view of the ruling of this Court that parties to an action in boundary may plead the acquisitive prescription of ten years under Article 3478 et scq., which was contrary to some prior jurisprudence as re*130viewed in the main opinion herein, and the parties have been bound by the former jurisprudence contrary to our holding- herein, and the facts strongly indicating that the plaintiff and defendant could possibly establish - the ten years acquisitive prescription by satisfactory evidence if given the opportunity so as to fix the boundary between the two properties along the old fence line, we will therefore remand the case to the District Court for the introduction of evidence by plaintiff or defendant of a nature and character necessary to satisfy the requirements of our law under Article 3478 of the LSA-Civil Code. The District Court is to render a judgment in accordance with the law and the evidence after regular trial.
We reaffirm our legal holdings in the original opinion, but in conformity with the foregoing, our original judgment is hereby amended and this case is remanded to-the District Court for further proceedings as above outlined.
The application for rehearing on behalf of plaintiff-appellee is refused.